Dinkelspiel; J.
Plaintiff alleges that under a contract had with the defendant for the purchases of four reversible wagons, at the price and sum of $335.00 each, making a total amount claimed of $1300.00.
Defendant admite that he gave an order to one N. J. Dowd, who was the agent of plaintixi .company, and agreed and contracted to deliver to defendant, these trailers with holler bearing axels; when the trailers arrived in Franklin, Louisiana, where they were to be used, it wae ascertained for the first time that they were not the type as ordered and notification was mads to the agent of that faot, and the further statement made that the oontraot hed been violated and it was neoessary to haul the gravel in the oharaoter of trailers ordered by him in building a road. And on these Issues, whether or not the agent of plaintiff company had or not promised to deliver to defendant, spindle axles hut roller hearing axles as ordered. It is oohtended by defendant further that the agent admitted that the goods in question were not as orders! and were not that type; it was further agreed between the parties, that is the agent and ths defendant, that the goods in question were to be used temporarily until the proper order as given was oomplled. with. It is shown that Dowd was a competitor amongst other agents in trying td dispose of to defendant, who. had a-large oontraot in St. Mary Parish, for the building of fifty miles of gravel road, and which oontraot had to he completed with eight months, the trailers in question, and suooeeded in so doing by his representations as to the ohraoter required. He, Dowd was fully aware of the oontraot in question, and knowing this had sold .to the defendant, the goode required; when the goods arrived at Franklin, they oame f. o. b. and as they, oould not .he delivered, without the payment of freight, whioh defendant- olalM¿ they did not owe, hut had bought at the. prioa stated. iaoluiUn* *47freight, but were compelled to pay 5325.35, in order to get delivery of the goods in question.
For the purposes of this cese, Dowd was the unqualified agent of plaintiff, he had sold the trailers which oould be used by the defendant, necessarily equipped with roller bearing axels, Dowd agreed and sold this particular trailers and knowing thnt it ws.s the only kind of vehicle that could be used in building the road, and doing t^e work properly, he was so informed, and he advised defendant that he gave orders to this effect to the plaintiff; whether he did or did not, was a matter entirely immaterial to the defendant. Defendant had a right to rely on this agent's statement, because for all purposes in this cese he was not only the sales agent but he ■vas the only party with whom defendant had the slightest knowledge of, and the only party that defendant could deal with.
The Judge of the lower Court in reddering judgment in favor of the defendant in an able written opinion gave written reasons Sax both for dismissing of plaintiff's suit and also the dismissal of the reconvent ional demand made by the defendant which reasons we herewith embody and adopt as our own.
"The eivdnnce shows me, that the defendant, Hampton-Reynolds, a contractor in this city, had a very large contract in St. Mary Parish for the building of fifty miles of gravel road, which had to be completed in eight months. That this obligstion rendered it necessary for Mr. Reynolds to procure hauling apparatus to move the gravel with which he was.to build the road, end that what he needed Jtfcxa was Xxtrailers, that he oould use with trucks with going at a comparatively high rate of speed — six miles and ovír per hour, snd it is in eivdence that trucks with spindle axles axe not fitted for hauling at a rate of speed exceeding four miles per hour — but the proper rate for trailers of that type is about four miles per hour. It is shown that Mr. Reynolds was in the market for these trailers, and all of the persons having *48them for sale undertook to get the order. Among them being Mr. N. J. Dowd., representing himself to be the agent oí the plaintiff. There ié tib doubt in my mind, from the evldenoe here; th'-t he was the agent of the plaintiff, and that he had 9úthÓ"íty to contrabt for the sale of these trailers, and consequently he had authority to ms,ke representations concerning ame. There is no shadow of doubt left in my mind that one of the essential requirements of Mr. Reynolds in purchasing these trailers was that they should be roller bearing, in order that he might use them with fast trucks, going at six miles an hour or more.
This man, Dowd, for the .purpose Of the sale; was the ■ gent of the plaintiff, and made representations that the trailers he proposed to sell were roller bearing. There is no doubt in my mind about that, and he stated that it was the Hyatt system of roller hearings Tilth which they were equipped. Previous to making that statement he had taken it up to ascertain thst feet. This ws3 an absolute misrepresentation to Mr. Reynolds. When the trailers arrived in Franklin, where they were needed imperatively; after they were taken from the railroad oompany, the foreman discovered that they were not roller bearing, but plain spindle axles, and Mr. Reynoldp, through his engineer, Mr. Garsaud, immediately got in contact with Ur. Dowd, who, for the purposes of this transaction and everything connected with it, was the agent of the plaintiff, informing him of the fact that the trailers were plain spindle and not roller bearing axles, and that the exigencies of the case Wkcx were such that he proposed as a method of minimising the damagga that the trailers be used temporarily until they could be replaced with roller bearing axles.
Dowd agreed to that. This fact was made known to plaintiff, and the plaintiff did not do anything s.o far as the correspondence shows, except to argue that he was mistaken in thinking that he needed roller bearing axles, and that the *49The trailers were spindle trailers would answer es well, under this agreement or understanding h- d -with the agent of the plaintiff, who,for all purposes of this sale, was the agent, because agency to do a certs in things c'-rries with it the incidental power to do everything necessary, proper or right in the premises, and this sale h'-ving been made under s, false representation, the agent down here with whom Mr. Reynolds had contracted, who had made the sale and knew the use of the property, could go into another end subsequent arranged nt or contract by which the damages would he minimized. They were sold on absolute misrepresentation. Reynolds owes nothing for them.
¿3 to the reoonventional demand the evidence shows thet Dowd informed Reynolds th!-t he could not sell the goods f. o. b. Franklin, th*t the freight would h've to he paid from the point of origin, Troy, Ohio, to Franklin, by Reynolds, and th»t he, Dowd, bound himself, bv -ep>-r?te agreement between him-elf and Reynolds, thet he, the asent, Dowd, would pay that. Under the circumstances t'-e freight hrving bren paid, and us? having been of the trailers under thet agreement, I d.-n’t think th'.t Reynolds should recover anything.
There will be judgment dismissing the plaintiff's demand and dismissing the defendant's reoonventional demand."
It has been held that the agent who in a, oeae of this chracter deals directly with the other contra -ting party, the principal is bound for his acts.
"The responsibility of the principal to third persons is not oonfined to parties where the contract has been made upon his express or implied authority. It extends further and binds the principal in all esses -where the agent is acting within the scope of his usual employment or h'-s held out to the public or to the other party es having complete authority, although in fact he has in the pertioulsr instance exceeded or violated his instructions, and aoted without authority. "
Story on Agencies, 9th Addition, p. 505, Sec. 443.
*50”Whatevar an agent does within the scope of his authority is in legal effect the act of his principal end is entitled to its advantages, and is also subject to its liabilities."
Liquidation of Prudential Savings & Homestead Society vs. Richard J. Gondolf, No. 7696 Ct. of Appeal.
"The principal is bound by all the sets of his agent within the soope of his authority, which he held it out to the world he possessed.”
Henderson vs. Railroad, 11 Ct. of Appeal 43.
For the reasons assigned, it is ordered, adjudged and defireed, thst the judgment of the Court a quo be end the same is hereby affirmed, costs of both Courts to be paid by plaintiff
-Judgment affirmed-